DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2018/0158614) in view of OH et al (US 2018/0350521).
Regarding claim 1, PARK teaches a multilayer ceramic capacitor(Fig. 3, 100), comprising: a ceramic main body (Fig. 3, 110) having a pair of end surfaces (Fig. 3, 1/2) respectively facing a first direction (Fig. 3,  X) and a direction opposite to the first direction (Fig. 3, -X) and a pair of side surfaces (Fig. 3, 3/4) respectively facing a second direction (Fig. 3, Y) that is perpendicular to the first direction and a direction opposite to the second direction (Fig. 3, -Y), the ceramic main body including first internal electrodes (Fig. 5, 121) each drawn out to and reaching the pair of end surfaces (Fig. 5) and second internal electrodes (Fig. 5, 122) each drawn out to and reaching the pair of side surfaces (Fig. 5), the first internal electrodes and the second internal electrodes being laminated alternately in a third direction (Fig. 3, Z) that is perpendicular to the first and second directions (Fig. 3); a pair of end-surface external electrodes (Fig. 3, 131/132) respectively provided on the pair of end surfaces (Fig. 3), the pair of end-surface external electrodes being each connected to the first internal electrodes (Fig. 3-5); and a pair of side-surface external electrodes (Fig. 3, “-“ 133/134) respectively provided on the pair of side surfaces (Fig. 3), the pair of side-surface external electrodes being each connected to the second internal electrodes (Fig. 3-5), wherein each of the second internal electrodes has an electrode main part (Fig. 5, 122) that faces and overlaps with the first internal electrodes in the third direction (Fig. 5), and drawn-out parts (Fig. 5, 122a-122d) that extend from the electrode main part and reach the pair of side surfaces (Fig. 5), and wherein in each of the second internal electrodes, with respect to each of the pair of side surfaces, two or more of the drawn-out parts are provided to extend from the electrode main part and reach the side surface (Fig. 5).  
However, PARK fails to teach that edges of the first internal electrodes are not exposed at the side surfaces of the ceramic main body and only edges of the drawn-out parts of the second internal electrodes are exposed at the side surfaces of the ceramic main body.
OH teaches that edges of the first internal electrodes (Fig. 2, edges of 21)  are not exposed at the side surfaces (Fig. 2, sides in W direction) of the ceramic main body (Fig. 2, 11) and only edges of the drawn-out parts (Fig. 2, 22a) of the second internal electrodes (Fig. 2, 22) are exposed at the side surfaces of the ceramic main body (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OH to the invention of PARK, to construct a capacitor with only 2 external connections to the first internal electrodes to reduce the number of connection points and external electrodes needed in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Regarding claim 4, PARK, as modified by OH, further teaches that each of the pair of side-surface external electrodes has a plurality of electrode covering regions that respectively cover the plurality of drawn-out parts of the second internal electrodes (Fig. 3, “-“ 133/134 each have two extending parts on top and bottom), and wherein the plurality of electrodes covering regions are separated from each other along the first direction (Fig. 4 left “-“ 133 is separated from right “-“ 133).  
Regarding claim 5, PARK teaches a circuit substrate (Fig. 11, 300), comprising:32PatentAttorney Docket No. 86462.20TYS013US a mounting substrate (Fig. 11, 310) having a mounting surface (Fig. 11, top of 310); a multilayer ceramic capacitor (Fig. 11, 110) mounted on the mounting surface (Fig. 11), the multilayer ceramic capacitor including: a ceramic main body (Fig. 3, 110) having a pair of end surfaces (Fig. 3, 1/2) respectively facing a first direction (Fig. 3,  X) and a direction opposite to the first direction (Fig. 3, -X) and a pair of side surfaces (Fig. 3, 3/4) respectively facing a second direction (Fig. 3, Y) that is perpendicular to the first direction and a direction opposite to the second direction (Fig. 3, -Y), the ceramic main body including first internal electrodes (Fig. 5, 121) each drawn out to and reaching the pair of end surfaces (Fig. 5) and second internal electrodes (Fig. 5, 122) each drawn out to and reaching the pair of side surfaces (Fig. 5), the first internal electrodes and the second internal electrodes being laminated alternately in a third direction (Fig. 3, Z) that is perpendicular to the first and second directions (Fig. 3); a pair of end-surface external electrodes (Fig. 3, 131/132) respectively provided on the pair of end surfaces (Fig. 3), the pair of end-surface external electrodes being each connected to the first internal electrodes (Fig. 3-5); and a pair of side-surface external electrodes (Fig. 3, “-“ 133/134) respectively provided on the pair of side surfaces (Fig. 3), the pair of side-surface external electrodes being each connected to the second internal electrodes (Fig. 3-5), wherein each of the second internal electrodes has an electrode main part (Fig. 5, 122) that faces and overlaps with the first internal electrodes in the third direction (Fig. 5), and drawn-out parts (Fig. 5, 122a-122d) that extend from the electrode main part and reach the pair of side surfaces (Fig. 5), and wherein in each of the second internal electrodes, with respect to each of the pair of side surfaces, two or more of the drawn-out parts are provided to extend from the electrode main part and reach the side surface (Fig. 5).
However, PARK fails to teach that each of the first internal electrodes has no portion extending in the second direction or in the direction opposite to the second direction and reaching the side Page 5 of 11Appl. No.: 16/998,800Attorney Docket No. 86462.20TYS013US Amdt. dated June 27, 2022 Reply to Office Action of April 1, 2022 surfaces of the ceramic main body so that edges of the first internal electrodes are not exposed at the side surfaces and only edges of the drawn-out parts of the second internal electrodes are exposed at the side surfaces.
OH teaches that each of the first internal electrodes (Fig. 2, 21) has no portion extending in the second direction (Fig. 2, W one way) or in the direction opposite to the second direction (Fig. 2, W other way) and reaching the sidePage 5 of 11Appl. No.: 16/998,800Attorney Docket No. 86462.20TYS013USAmdt. dated June 27, 2022 Reply to Office Action of April 1, 2022surfaces (Fig. 2, sides of 11 in W direction) of the ceramic main body (Fig. 2, 11) so that edges of the first internal electrodes are not exposed at the side surfaces and only edges of the drawn-out parts (Fig. 2, 22a) of the second internal electrodes (Fig. 2, 22) are exposed at the side surfaces.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OH to the invention of PARK, to construct a capacitor with only 2 external connections to the first internal electrodes to reduce the number of connection points and external electrodes needed in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 7, PARK, as modified by OH, further teaches that each of the first internal electrodes is formed in a band shape spanning an entire dimension in the first direction of the ceramic main body (OH Fig. 2, 21).  
Regarding claim 8, PARK, as modified by OH, further teaches that the ceramic main body includes ceramic layers (OH Fig. 2, 11) respectively between the respective first internal electrodes and the respective second internal electrodes (OH Fig. 2), and each of the ceramic layers includes barium titanate as a main component (OH [0066]).  


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2018/0158614) in view of OH et al (US 2018/0350521) and further view of AHN et al (US 2016/0049250) and CHOI (US 2015/0109718).
Regarding claim 2, PARK further teaches that in each of the second internal electrodes, with respect to each of the pair of side surfaces, only two of the drawn-out parts are provided to extend from the electrode main part and reach the side surface (OH Fig. 2, when combined with PARK Fig. 4, there are two “-“ 133s and two “-“ 134s), and wherein said two drawn-out parts are separated from each other in the first direction (PARK Fig. 4, left and right “-“ 133/134 are separated in X direction).  
However, PARK fails to fully teach that said two drawn-out parts are separated from each other in the first direction by 100 µm or more and a width of each of said two drawn-out parts exposed at the pair of side surfaces is equal to or less than 300 µm, and a lateral end of each of said two drawn-out parts exposed at the pair of side surfaces closest to one of the pair of the end surfaces is distanced from the end surface by 400 µm or less.
AHN teaches that side external electrodes can be from each other in the first direction by 100 µm or more (Fig. 8, b1/b2 126.9 µm or more [0063]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AHN to the invention of PARK, in order to prevent short circuits from occurring between the external electrodes (AHN [0064]).
CHOI teaches that a width of each of said two drawn-out parts exposed at the pair of side surfaces is equal to or less than 300 µm (as low as 280 µm Fig. 3, BW2 [0083]), and a lateral end of each of said two drawn-out parts exposed at the pair of side surfaces closest to one of the pair of the end surfaces is distanced from the end surface by 400 µm or less (Fig. 3, BW1 + G = (as low as 280 µm [0084] + 80 µm [0027] = 360 µm which teaches the claim limitations.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of CHOI to the invention of PARK, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2018/0158614) in view of OH et al (US 2018/0350521) and further view of Sasaki et al (US 2017/0032897).
  Regarding claim 9, PARK further teaches that the ceramic main body includes ceramic layers (Fig. 5, 111) respectively between the respective first internal electrodes and the respective second internal electrodes (Fig. 5).
However, PARK fails to teach that each of the ceramic layers includes calcium titanate (CaTiO3), calcium zirconate (CaZrO3), calcium titanate zirconate (Ca(Zr, Ti)03), or barium zirconate (BaZrO3), as a main component.
Sasaki teaches that each of the ceramic layers includes calcium titanate (CaTiO3), calcium zirconate (CaZrO3), calcium titanate zirconate (Ca(Zr, Ti)03), or barium zirconate (BaZrO3), as a main component ([0086]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Sasaki to the invention of PARK, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
PARK et al (US 2015/0116892) teaches relevant art in Fig. 1-16.
SASAKI et al (US 2018/0182550) teaches relevant art in Fig. 9.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, The prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein each of the pair of side-surface external electrodes has electrode covering regions that respectively cover the plurality of drawn-out parts of the second internal electrodes and that are separated in the first direction and a connecting region on the corresponding side surface where the drawn-out parts are absent that connects the electrode covering regions that are adjacent to each other in the first direction, and wherein in each of the pair of side-surface external electrodes, a thickness of the connecting region along the second direction at a center point between the electrode covering regions that are adjacent to each other in the first direction is less than a maximum thickness of the electrode covering regions along the second direction that are adjacent to each other in the first direction” in combination with the other claim limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848